NO. 07-11-00277-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 16, 2011


                       JAMES DARIN MEACHAM, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 207TH DISTRICT COURT OF COMAL COUNTY;

               NO. CR2010-425; HONORABLE DIB WALDRIP, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, James Darin Meacham, appeals from a judgment convicting him of

unauthorized use of a motor vehicle. Due to a defect in the trial court’s certification of

defendant’s right of appeal, this Court abated the case and remanded it back to the trial

court to cure the defect. See Meacham v. State, No. 07-11-0277-CR, 2011 Tex.App.

LEXIS 7508 (Tex.App.—Amarillo Sept. 14, 2011) (order).          In response, this Court

received a supplemental clerk’s record that contains an Amended Certification of

Defendant’s Right of Appeal that indicates that appellant has waived his right of appeal.
This certification is in the proper form, is signed by appellant, and is supported by the

record.


       By letter dated November 9, 2011, this Court notified appellant that the

certification reflected that appellant had no right of appeal. By this letter, the Court

further notified appellant failure to file an amended certification showing a right of appeal

or other grounds for continuing the appeal on or before December 9, 2011, would result

in dismissal of the appeal pursuant to Rule 25.2(a)(2) and (d) of the Texas Rules of

Appellate Procedure. No response or amended certification reflecting appellant’s right

of appeal has been made part of the record.


       Consequently, the appeal is dismissed.




                                                         Mackey K. Hancock
                                                              Justice



Do not publish.




                                             2